  Case 18-26783         Doc 30     Filed 01/16/19 Entered 01/16/19 11:54:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26783
         LASHONA C SKELTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-26783         Doc 30      Filed 01/16/19 Entered 01/16/19 11:54:51                   Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                    $0.00
        Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                          $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $0.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim         Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed          Paid          Paid
Acceptance Now                  Secured        8,433.00            NA             NA            0.00        0.00
ALLTRAN FINANCIAL LP            Unsecured         545.00           NA             NA            0.00        0.00
BMO HARRIS BANK                 Unsecured      3,897.00            NA             NA            0.00        0.00
CAPITAL ONE BANK USA            Priority          200.00           NA             NA            0.00        0.00
CHASE                           Unsecured      3,401.00            NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Priority       27,972.00            NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured             NA     35,175.57       35,175.57           0.00        0.00
COMCAST                         Unsecured         500.00           NA             NA            0.00        0.00
COMCAST                         Unsecured         109.84           NA             NA            0.00        0.00
CREDIT BOX                      Unsecured         688.32           NA             NA            0.00        0.00
CREDIT ONE BANK                 Priority          600.00           NA             NA            0.00        0.00
DIRECT TV                       Unsecured         683.70           NA             NA            0.00        0.00
FOCUS RECEIVABLES               Unsecured         684.00           NA             NA            0.00        0.00
IL DEPT OF HUMAN SERVICES       Unsecured         309.00           NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           392.00        472.46         472.46           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured        3,494.00            NA             NA            0.00        0.00
LGC HOSPITALITY                 Secured        2,227.00            NA             NA            0.00        0.00
LOYOLA UNIVERSITY OF CHICAGO Unsecured         5,892.00            NA             NA            0.00        0.00
LVNV FUNDING                    Unsecured            NA         391.82         391.82           0.00        0.00
MEANINGFUL BEAUTY               Unsecured         100.00           NA             NA            0.00        0.00
MUNICIPAL COLLECTION OF AMERIC Unsecured          270.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Priority       6,500.00            NA             NA            0.00        0.00
Professional Account Management Unsecured         214.00           NA             NA            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         169.32         169.32           0.00        0.00
SANTANDER CONSUMER USA          Secured       24,511.00            NA             NA            0.00        0.00
SANTANDER CONSUMER USA          Priority      24,512.00            NA             NA            0.00        0.00
UIC PATHOLOGY                   Unsecured         476.00           NA             NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured    101,460.00            NA             NA            0.00        0.00
WOW INTERNET CABLE              Unsecured         550.00           NA             NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-26783         Doc 30      Filed 01/16/19 Entered 01/16/19 11:54:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $36,209.17                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
